The Surrogate properly dismissed appellant’s petition to remove the respondent as an executor and trustee and also properly granted the application of respondent and the corporate executor and trustee to direct the eoexecutor to turn over the securities and deposit them with the corporate executor under the joint control of all three executors. In our opinion on these papers there is no merit to appellant’s contentions. Orders unanimously affirmed, with $20 costs and disbursements of these appeals to be charged against the appellant personally. Present — Peck P. J., Glennon, Dore, Cohn and Van Voorhis, JJ.